Citation Nr: 0000011	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  97-12 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to special monthly compensation on the basis of 
the need for regular aid and attendance or at the housebound 
rate.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the RO.  



REMAND

Since the issuance of the statement of the case in April 
1997, the appellant has submitted additional evidence which 
has not considered by the RO.  This evidence includes VA 
hospital records, received in July 1998, showing 
hospitalization from May to June 1998 for treatment of an 
abscessed right foot and diabetes mellitus, and a split 
thickness skin graft of the left lateral calf in August 1996.  

In February 1999, private treatment records, dated in January 
1999, were received and included a medical statement for 
consideration for aid and attendance for claimant showing a 
diagnosis of cerebrovascular accident secondary to occluded 
internal carotid artery; status post carotid endarterectomy 
and coronary artery bypass graft.  

The veteran is represented and has not waived his right to 
have that evidence initially considered by the RO.  Any 
pertinent evidence submitted by the appellant which is 
accepted by the Board must be referred to the RO for review 
and preparation of a supplemental statement of the case, 
unless this procedural right is waived by the appellant.  38 
C.F.R. § 20.1304(c) (1999).  Therefore, this case must be 
remanded to the RO for consideration of the additional 
evidence submitted by the veteran.  

The Board finds that further development of the record is 
indicated in order to adjudicate the veteran's claim.  In 
light of the additional evidence submitted, all pertinent 
treatment records should be obtained for review and the 
veteran should be afforded an additional VA examination.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
May 1998 for his service-connected 
disabilities.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
including updated VA medical records, 
which have not been previously secured.  

2.  The RO should arrange for a VA 
examination, in order to determine the 
current severity of his service-connected 
disabilities and their effect on his 
ability to leave his home and to care for 
his basic needs without assistance.  All 
indicated studies should be performed.  A 
VA Form 21-2680 (Examination for 
Housebound Status or Need for Regular Aid 
and Attendance) must be completed as 
well.  It is imperative that the claims 
folder be provided to the examining 
physician for review prior to the 
examination.  The examiner should 
specifically comment on whether the 
veteran has lost the use of any extremity 
due to service-connected disability.  A 
complete rationale for any opinion 
expressed must be provided.  

3.  Following completion of the above 
development, the RO should readjudicate 
the veteran's claim in light of the 
additional evidence added to the claims 
file after the statement of the case.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
then he and his representative should be 
issued a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




